United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-05734-CRB Document 21 Filed 09/09/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

WILLIAN MATIAS RAUDA, Case No. 21-cv-05734-CRB
Plaintiff,
ORDER DENYING MOTION TO
Vv. AMEND JUDGMENT

MERRICK B GARLAND, et al.,

Defendants.

 

 

On August 4, 2021, the Court denied Plaintiff Willian Matias Rauda’s motion for a
TRO and petition for a writ of mandamus. See Order (dkt. 17). Mr. Matias now moves
the Court to amend its order. See Mot. (dkt. 18). Mr. Matias argues that the Court erred in
addressing the merits of Mr. Matias’s claims after concluding that the Court lacked
jurisdiction over those claims. See id. at 1.

The Court denies the motion to amend for the reasons stated in the government’s
opposition. See Opp. (dkt. 19). The Court also notes that the Court addressed the merits,
and thus provided an alternative basis for its ruling, in an effort to facilitate the efficient
resolution of any potential appeal given that Mr. Matias’s deportation was set for August

13, 2021.

IT ISSO ORDERED. LE
Dated: September 9, 2021

 

CHARLES R. BREYER
United States District Judge

 
